In re: Gary Guillot applying for writs of certiorari, prohibition and mandamus.
The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari is-' sue herein, directing the Honorable Earl' Edwards, Judge of the ' Twelfth Judicial District, Court for the Parish of Avoyelles, to transmit to the Supreme Court of Louisiana, on or before the 10th day of June, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
. It is further ordered- that the aforesaid Judge of said Court and the respondent through its attorneys shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.
.Writ granted, -limited to assignment of error number 3.